May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-0506 Subject:Nationwide VLI Separate Account-4 Nationwide Life Insurance Company SEC File No.333-94037 CIK No.0001041357 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide VLI Separate Account - 4 (the “Variable Account”) and Nationwide Life Insurance Company (“the Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 16 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2008. Please contact me at (614) 435-6767 with any questions regarding this filing. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/ R. STUART KNECHT R. Stuart Knecht Assistant General Counsel
